DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7-10, 12-14, 22, and 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. (US 2021/0360616 A1) hereinafter Yi.

Regarding claims 1, 14, 22, and 27 – Yi discloses receiving, by a wireless communication device, a message indicating inter-slot bundling for uplink channel inter-bandwidth part (BWP) frequency hopping repetitions, refer to Figure 19B and paragraphs [0191], [0216], [0220], [0221], [0226], [0230], [0243], [0244], [0250], [0285], 
receiving, by the wireless communication device, bundling information and redundancy value (RV) information for an uplink channel transmission and corresponding uplink channel transmission repetitions, refer to paragraphs [0235], [0237], [0244], [0267], 
transmitting, by the wireless communication device, the uplink channel transmission with inter-slot bundling and frequency hopping and based on the bundling information and the RV information, refer to Figure 29C and paragraphs [0296] to [0298], [0305], [0311], [0314], [0315], [0316], [0320], [0327], [0328], [0335], [041], [0342], [0347], [0362].
transmitting, by the wireless communication device, an uplink channel transmission repetition of the uplink channel transmission with inter-slot bundling and frequency hopping and based on the bundling information and the RV information, refer to Figure 29C and paragraphs [0296] to [0298], [0305], [0311], [0314], [0315], [0316], [0320], [0327], [0328], [0335], [041], [0342], [0347], [0362].
Regarding claim 2 - Yi discloses  the uplink channel transmission and the uplink channel transmission repetition are included in a bundled transmission, the bundled transmission comprises multiple repetitions of uplink channel data of the uplink channel transmission, wherein the bundled transmission comprises two or more slots, wherein each repetition of the multiple repetitions comprises a single slot, and wherein the multiple repetitions are separated from an adjacent group of multiple repetitions by a frequency offset, refer to Figure 20 and paragraphs [0215], [0216], [0220], [0221], [0226], [0230], [0240], [0251], [0359].
Regarding claim 7 – Yi discloses the bundling information indicates a resource block (RB) offset, a bundling size, a BWP index, a number of repetitions, or a combination thereof, refer to paragraphs [0112], [0231], [0233] to [0237], [0239], [0244], [0245], 
Regarding claim 8 – Yi discloses determining, by the wireless communication device, a BWP hopping pattern for the uplink channel transmission and repetitions based on configuration information included in the message, refer to paragraphs [0239], [0240], [0244].
Regarding claim 9 – Yi discloses determining, by the wireless communication device, a BWP hopping pattern for the uplink channel transmission and repetitions based on the bundling information, refer to paragraphs [0220], [0221], [0226], [0239], [0244].
Regarding claim 10 – Yi discloses the message is a Radio Resource Control (RRC) message, and wherein the RRC message indicates a BWP hopping pattern, refer to paragraphs [0212], [0213], [0222], [0226], [0227], [0234] to [0236], [0264], [0285].
Regarding claim 12 – Yi discloses receiving, by the wireless communication device, downlink control information (DCI) including a BWP pattern index which indicates a particular BWP hopping pattern of the list BWP hopping patterns, refer to paragraphs [0117], [0213], [0126], [0220], [0221], [0231], [0235], [0239], [0240], [0244].
Regarding claim 13 – Yi discloses the RRC message further indicates an active BWP, refer to paragraphs [0118], [0121], [0264], [0265], and claim 1.
Regarding claim 28 – Yi discloses the message is a configured grant, and wherein the uplink channel transmission and repetitions are indicated by the configured grant, refer to paragraphs [0091], [0127], [0180], [0212], [0215], [0229], [0230], [0239], [0240], [0244], [0311] to [0316], [0324].
Regarding claim 29 – Yi discloses the configured grant is a type 1 configured grant and is based on Radio Resource Control (RRC) configuration, refer to paragraphs [0214], [0215], [0222], [0223], [0225], [0227] to [0229], [0231] to [0239], [0244], [0255] to [0261].
Regarding claim 30 – Yi discloses the configured grant is a type 2 configured grant which is configured by RRC message and which is activated, deactivated, or both, by physical channel communications, refer to paragraphs [0214], [0215], [0222], [0223], [0225], [0227] to [0229], [0231] to [0239], [0244], [0255] to [0261].

Allowable Subject Matter

Claims 3-6, 11, 15-21, and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 2012/028137 A1) discloses uplink transmission method, user equipment, base station, and computer readable medium.
Park et al. (US 2020/0383105 A1) discloses method and device for transmitting control information in wireless communication system.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.
John Pezzlo
11 October 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465